NO. 07-01-0320-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 AUGUST 28, 2001
                         ______________________________

                                    DESA WELLS,

                                                      Appellant

                                           v.

                            BRETON MILL APARTMENTS

                                               Appellee
                       _________________________________

         FROM THE COUNTY COURT AT LAW NO. 4 OF HARRIS COUNTY;

                 NO. 749,853; HON. CYNTHIA CROWE, PRESIDING
                       _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

       Desa Wells (appellant) attempted to perfect an appeal to this Court on June 28,

2001. By letter dated August 14, 2001, we informed her that the filing fee of $125.00

required to perfect this appeal was outstanding and that the failure to pay same by

August 24, 2001 would result in the dismissal of the cause. To date, no such filing fee

has been received from Wells. Due to that circumstance, we dismiss the appeal

pursuant to Texas Rule of Appellate Procedure 42.3 (c).


                                                           Per Curiam
Do not publish.